UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1987



LEE KENT HEMPFLING,

                                              Plaintiff - Appellant,


          versus


LM COMMUNICATIONS INCORPORATED, a Kentucky
Corporation;  LM  COMMUNICATIONS OF  SOUTH
CAROLINA,    INCORPORATED,    a   Kentucky
Corporation; LM COMMUNICATIONS II OF SOUTH
CAROLINA,    INCORPORATED,    a   Kentucky
Corporation,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-04-1373-2-PMD)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Kent Hempfling, Appellant Pro Se. Greg Horton, BUIST, MOORE,
SMYTHE, MCGEE, PA, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lee Kent Hempfling appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Hempfling’s employment discrimination action.               We have

reviewed the record and find no reversible error.            Accordingly, we

affirm   for   the    reasons   stated     by   the   district   court.   See

Hempfling   v.   LM    Commc’ns,   Inc.,    No.   CA-04-1373-2-PMD    (D.S.C.

Aug. 31, 2005).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -